NEWS RELEASE Contact: Investor Relations (206) 298-2909 EMERITUS ANNOUNCES OPERATING RESULTS FOR THIRD QUARTER 2009 SEATTLE, WA, (November 9, 2009) - Emeritus Corporation (NYSE: ESC), a national provider of assisted living and Alzheimer’s and related dementia care services to senior citizens, today announced its third quarter 2009 results. Third Quarter 2009 Operating Highlights · Same store occupancy increased 110 basis points to 88.2% from the third quarter 2008, and increased 50 basis points sequentially; · Total occupancy increased 60 basis points from the third quarter of 2008, and increased 60 basis points sequentially; · Average monthly revenue per occupied unit increased 6.2% to $3,673 from the prior year quarter, and increased sequentially from $3,650; · Community operating income improved 10.4% to $74.6 million from the third quarter 2008. Total revenue for the third quarter of 2009 increased 16.7% to $222.7 million compared to $190.9 million in the prior year quarter.The average revenue per occupied unit on a total consolidated basis was approximately $3,673 for the third quarter of 2009, compared to $3,459 in the prior year quarter.Total occupancy increased to 87.2% from 86.6% in the prior year third quarter.Month end occupancy on September 30, 2009 was 88.8%, compared to 88.2% on June 30, 2009. Same
